—In a claim to recover damages for personal injuries, the claimants appeal from a judgment of the Court of Claims (Silverman, J.), dated March 10, 1997, which, after trial, dismissed their claim.
Ordered that the judgment is affirmed, with costs.
We agree with the determination of the Court of Claims that, under the circumstances of this case, the claimants failed to sustain their burden of proof with regard to their allegations of negligent design and construction of the intersection at which the accident occurred (see generally, Friedman v State of New *280York, 67 NY2d 271). Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.